DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-14 are potentially allowable.
The following is a statement of reasons for the indication of allowable subject matter: the aforementioned claims set forth a series of physical structures/configurations that are well beyond that which is disclosed within U.S. Patent Application Publication No. 2012/0235399 to Lochbihler (“Lochbihler”), which is the prior art closest to Applicant’s claimed invention, and there would be no obvious reason to modify Lochbihler to satisfy each of Applicant’s pertinent limitations, as such modifications would be likely to render the Lochbihler assembly incapable of continuing to operate/behave in the particular manner set forth within the reference itself (given the particularly sensitive nature of such optical assemblies), which would be strongly indicative of an application of improper hindsight reasoning.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
The claims 1, 5 and 11 recitations of “the display element” conflict with the earlier recitation of “a plurality of display elements”.  Exactly what structure/configuration is sought? Please review/revise/clarify.
There is insufficient antecedent basis for multiple limitations in the claims, including: i) claim 1 recites the limitations "the reflectivity of light of other wavelength ranges", “the extending direction of the first display element” and “the extending direction of the second display element”; and ii) claim 13 recites the limitation “the reflectivity of light of other wavelength ranges”.  
The claims 1 and 12 recitations of “extending in one extending direction” and “extend in the extending direction” are unclear.  Exactly what structure/configuration is sought?  Please review/revise/clarify.
The claims 1 and 13 recitations of “a length in a width direction” are unclear.  Exactly what structure/configuration is sought?  Please review/revise/clarify.
The claims 1 and 13 recitations of “the length in the width direction being equal to or less than a sub-wavelength” are unclear, as no particular length has been assigned to such a sub-wavelength.  Exactly what structure/configuration is sought?  Please review/revise/clarify.
The claims 1 and 13 recitations of “the plurality of shape elements has a standard deviation of the length in the extending direction” are unclear.  Exactly what structure/configuration is sought?  Please review/revise/clarify.
The claims 1 and 13 recitations of “a standard deviation of the length in the width direction” are unclear.  Exactly what structure/configuration is sought
The claims 9-10 recitations of “a direction in which the first display region and the second display region are arranged” are unclear.  Exactly what structure/configuration is sought?  Please review/revise/clarify.
The claim 12 recitation of “a pattern in which a first pattern composed of a group of the shape elements and a second pattern composed of a plurality of strip-shaped regions” is unclear.  Exactly what structure/configuration is sought?  Please review/revise/clarify.
The claim 12 recitations of “lamination direction” are unclear.  Exactly what structure/configuration is sought?  Please review/revise/clarify.
Claims 2-4, 6-8 and 14 are rejected as depending (directly or indirectly) from rejected independent claims 1 and 13.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN V LEWIS whose telephone number is (571)270-5052.  The examiner can normally be reached on M-F 7:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel J. Troy can be reached on (571) 270-3742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-



/JUSTIN V LEWIS/Primary Examiner, Art Unit 3637